DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to the revised rejections below. Applicant amended Claim 1 and added the further limitation of a particulate material dispensing unit (new term underlined) to Claims 3-5, 7, 9-11, 13-16 and 18-27. Claims 2, 6, 8, 12, 17, 42-44 and 46-47 cancelled. Applicant’s amendment of Claim 1 necessitates new grounds of rejection. Therefore, the previous rejection of Claim 1 under 35 U.S.C. § 102(a) (2) is withdrawn and Claim 1 is rejected under 35 U.S.C. § 103 with new grounds of rejection. No new matter added.
Additionally, Applicant has provided arguments as to the all the previous rejections under 35 U.S.C. §103 as to particulate material. 
Applicant’s arguments appear to be on the following grounds:
Claim 1 is directed to a particulate material dispensing unit, which is a unit for dispensing individual (solid) particles of plastic, metal, etc. while the secondary prior art reference, Koltay (US 8,834, 793), discloses the dispensing of microfluidic droplets and that this distinction is very important because the claims recite particulate (i.e. solid) material which presents significantly different challenges to those presented when dispensing microfluidic droplets. Applicant argues that a skilled person would provide less weight on a piece of prior art relating to microfluidic droplets when inventing a new particulate material dispensing unit than they would to a particulate dispensing unit piece of prior art. 
These arguments are not persuasive for the following reasons:
Applicant argues that the nature of the material used (discrete particles versus microfluidic droplets) would not be obvious to one with ordinary skill in the art, however, Claim 1 does not provide a structural difference to the apparatus that would indicate this distinction between it and the apparatus disclosed by prior art. Examiner points out that “a claim is only limited by positively recited elements” (MPEP § 2115) and that “the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
As noted above, arguments as to amended claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9-11, 13-16 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2017/0021452) in view of Koltay (US 8,834,793) .
Regarding Claim 1, Tanaka discloses a particulate material dispensing unit for a three dimensional printing apparatus (abstract), the particulate material dispensing unit comprising: a nozzle for depositing particulate material on a build surface (Figs. 2, 13 paragraphs [0039] [0075] feed ports – 37 feed tubes – 102); the nozzle defining a through passage for said particulate material (Fig. 2 paragraph 0043] feed hole – 41), the through passage having an inlet end for receiving said particulate material and an outlet end for dispensing said particulate material (Fig. 2 paragraph [0043] feed port – 37, feed hole – 41 introducing part – 42); a valve provided at least one of at, within or in fluid communication with the through passage for controlling flow of said particulate material via the through passage (Fig. 2 paragraph 
 However, while Tanaka discloses all the limitations of Claim 1 including that the through passage has a width in a cross section substantially perpendicular to the direction of flow of said particulate material through said passage (Fig. 2 paragraph [0043]), and further discloses that the width of the through passage in a cross section substantially perpendicular to the direction of flow of said particulate material through the passage that is one of constant or varied along the through passage between the inlet and outlet ends as long as there is at least one cross section substantially perpendicular to the direction of flow of said particulate material through the passage, the length extending substantially perpendicular to the width (Fig. 2 paragraph [0043]) and moreover, while Tanaka discloses a control mechanism to provide a predetermined spacing between the build surface and the outlet end of the nozzle of the dispensing unit (Fig. 2 paragraph [0093] first material feeder – 14 feed region – R lower face – 45b controller – 19; distance may be changed),  Tanaka does not disclose that the width is sufficient to allow only a single particle of a predetermined diameter of the particulate material to pass through nor is a predetermined number of particle are deposited in a trail taking the form of a band one particle high forming a layer one particle high whereby each layer consists of a single particle high of particulate material to be accommodated between the outlet opening and build surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tanaka to incorporate the disclosure of Koltay whereby a particulate material dispensing unit for three dimensional printing comprising a through passage for particulate material on a build surface would have a width sufficient to allow only a single particle of a predetermined diameter of the particulate material pass through at a time such that the trail of particles deposited on the build surface during relative movement of the dispensing unit across the build surface with the valve open takes the form of a trail of particles deposited on the build surface during relative movement of the dispensing unit is a band of one particle high and a  predetermined number of particles wide in the direction across the band. One with ordinary skill in the art would be motivated to do so because homogenous cell (particle) population of a known number of cells (or particles) can be readily established (Col. 13 lines 1-2). 
Regarding Claim 3, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the particulate material in a new layer which has been deposited by the particulate material dispensing unit is selectively sintered by a laser provided above the build surface in the three dimensional printing apparatus (Fig. 1 paragraphs [0092] [0116] laser beam – L, layer – ML2)  thereby creating solid regions in the layer and bonding the solid regions to the previously created layer and any unsintered particulate material, along with the sintered regions, becomes a support structure for the subsequent layer and wherein the layers are sintered until a solid 3D printed article is obtained (Fig. 7 paragraphs [0122] [0123]).
Regarding Claim 4, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses the upper surface of the build plate serves as a build surface for a first layer 
Regarding Claim 5, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the through passage has a width in a cross section substantially perpendicular to the direction of flow of said material through said passage (Tanaka, Fig. 2 paragraph [0043]), and further discloses that the width of the through passage in a cross section substantially perpendicular to the direction of flow of said material through the passage is one of constant or varied along the through passage between the inlet and outlet ends as long as there is at least one cross section substantially perpendicular to the direction of flow of said material through the passage (Tanaka, Fig. 2 paragraph [0043]), while Koltay further discloses that the said width of a dispenser is sufficient to allow only a single particle of a predetermined diameter of the particulate material to pass through the cross section widthwise at a time such that only one particle of the predetermined diameter of the particulate material is allowed to exit the through passage widthwise  and be deposited on the build surface at a time (Koltay, Figs. 2, 3 Col. 7 lines 60-67).
Regarding Claim 7, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Koltay further discloses that the length of the through passage is such that a single particle  of a predetermined diameter passes through the cross section lengthwise at a time such that the trail of particles deposited on the build surface during relative movement of the dispensing unit across the build surface with the valve open takes the form of a line one particle high and one particle wide (Figs. 5-7 Col. Col. 9 lines 42-49).
Regarding Claim 9, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the particulate material  dispensing unit is positioned in the three dimensional printing apparatus such that during deposition of the particulate material from the nozzle of said particulate material dispensing unit, the width of the cross section of the through passage is substantially parallel to the direction of relative movement of the particulate material dispensing unit across the build surface (Fig. 3 paragraph [0103] moving device – 12)  and the length of the cross section of the through passage is substantially perpendicular to the direction of relative movement of the 
Regarding Claim 10, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the nozzle includes a planar surface surrounding the outlet opening of the through passage and lying in a plane substantially perpendicular to the direction of flow of said particulate material through the passage (Fig. 2 paragraph [0028] stage – 11 platform – 25).
Regarding Claim 11, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the valve comprises a body movable relative to the through passage of the nozzle between a first position in which the body blocks the through passage and the valve is closed and a second position in which the through passage is unblocked and the valve is open (Fig. 2 paragraphs [0053] [0054] closure wall – 45 opening position – P5 closing position – P6). 
Regarding Claim 13, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the actuator arrangement is controlled by a control unit (Fig. 2 paragraphs [0064] [0106] controller – 19).
Regarding Claim 14, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses the actuator arrangement is adapted for moving the valve body between the first and second positions thereby opening and closing the through passage (Figs. 2 4 paragraphs [0086] [0109] valve part – 51a).
Regarding Claim 15, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that actuator arrangement comprises a drive unit (Fig. 2 paragraphs [0058] piston – 51) for providing motive force for moving the valve (Fig. 2 paragraph [0061]).
Regarding Claim 16, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the body comprises a through channel, wherein in the open position of the valve, the through channel is in alignment with the through passage of the nozzle (Fig. 2 paragraph [0099] opening position – P5), and in the closed position of the valve, the through channel is out of alignment with the through passage of the nozzle such that the body blocks the through passage (Fig. 4 paragraph [0086] closing position – P6).
Regarding Claim 18, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the cam member is arranged to move in the particulate material dispensing unit along a first path (Fig. 2 paragraph [0061] supporting member – 52, piston – 51) and the follower member is linked with the valve body to move the valve body along a second path for opening and closing the through channel (Fig. 4 paragraph [0106] closure wall – 45 opening position – P5 closing position – P6). 
Regarding Claim 19, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the follower member is formed integrally with the valve body and the cam member is coupled with the follower member (Fig. 4 paragraph [0058] valve part – 51a, pistons – 51) such that movement of the cam member along the first path is translated into the movement of the follower member (Fig. 6 paragraph [0061]), and that of the valve body along the second path (Figs. 4, 6 paragraphs [0106] – [0108]).
Regarding Claim 20, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the cam pair comprises a predetermined translation ratio which is the correlation of the distance travelled by the cam member and the distance travelled by the follower member as a result (Fig. 4 paragraph [0058] valve parts – 51a at ends of rods), wherein the predetermined ratio is selected such that for a given distance travelled by the cam member the follower member travels a known smaller distance (Fig. 2 paragraph [0063] conical part brought in a close contacted with introducing part – 42).
Regarding Claim 21, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the cam member comprises a piston rod and the follower member comprises a portion of the valve body (Fig. 2 paragraphs [0061] [0062] opening position – P7 opens by being detached from feed port – 37) and a bore is defined in the follower member for receiving the piston rod (Fig. 2 paragraph [0063] introducing part – 42), wherein the bore has internal walls beveled in relation to each of the first and second paths (Fig. 2 paragraph [0045] introducing part gradually narrows) and the piston rod is in engagement with the beveled walls such that during movement of the piston rod to and fro along the first path, force is applied to the beveled walls of the bore to move the follower member respectively to and fro along the second path with the applicable translation ratio (paragraph [0064]) 
Regarding Claim 22, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the cam member is moved by the drive unit of the actuator arrangement (paragraph [0061]).
Regarding Claim 23, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the particulate material dispensing unit comprises a housing incorporating the nozzle (Figs. 2, 13 paragraphs [0039] [0075] feed ports – 37 feed tubes – 102), the housing also defining a cavity for accommodating the valve (Fig.2 paragraph [0058] introducing part) and a seat for mounting the actuator arrangement (paragraph [0061]).
Regarding Claim 24, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that the particulate material dispensing unit comprises a delivery arrangement for delivering said particulate material into the through passage (Fig. 1 paragraph [0023] first and second material feeders – 14, 15) and wherein the delivery arrangement is arranged in communication with a storage vessel and feeding the material into the delivery arrangement (Fig. 1 paragraph [0074] first material replenishing device – 14 standby position – P2). 
Regarding Claim 25, the combination of Tanaka and Koltay disclose all the limitations of Claim 1 and Tanaka further discloses that a plurality of particulate material dispensing units are arranged in an array to form an assembly of particulate material dispensing units (paragraph [0039] plurality of feed ports – 37).
Regarding Claim 26, the combination of Tanaka and Koltay disclose all the limitations of Claim 25 and Tanaka further discloses that a primary assembly comprising a plurality of primary particulate material dispensing units for a three dimensional printing apparatus (paragraph [0039] plurality of feed ports – 37), wherein the units are arranged to form an array and are adapted for dispensing first particulate material (paragraph [0048] plurality of communicating holes – 46).
Regarding Claim 27, the combination of Tanaka and Koltay disclose all the limitations of Claim 26 and Tanaka further discloses that an ancillary assembly comprising a plurality of ancillary particulate material dispensing units for a three dimensional printing apparatus, wherein the units are arranged to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742